DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment has been considered and entered for the record. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCormick (US 2005/0112031 A1 – hereafter ‘031) in view of Feng et al. (US 5,977,514 A – hereafter ‘514).
‘031 (McCormick) discloses a cartridge for biological examination (Abstract) that includes the following limitations for claim 1: 
“A method for arranging data on a container for containing tissue material derived from humans, animals or plants”: ‘031 discloses a method for histological examination that includes the step of placing data on a writing surface for identification purposes ([0025]) on a cartridge for holding a sample from a surgical specimen or an animal ([0003]).  
“said container comprising at least one receiving space for tissue”: ‘031 discloses a container with a receiving space for placing a tissue ([0021]; Fig. 1; Fig. 2).  
“the receiving space comprising a plurality of fluid-access recesses in the form of a grating, through which fluids from outside the container can come into contact with the tissue material within the receiving space and leave the receiving space”: ‘031 discloses that the container has a plurality of apertures (apertures 21; Fig. 1; Fig. 2; [0021]) that allows fluid to contact the tissue within the cartridge.  
“at least one information surface for arranging said data, the data comprising at least the source of the tissue sample,”: ‘031 discloses the step of having a surface for arranging information or data (surface 37, surface 28; Fig. 9; [0021]) that includes processing instructions.  
“wherein the entire container is manufactured from an electromagnetic radiation colorable material,”: ‘031 differs regarding the container being made from an electromagnetic radiation colorable material.  
“the method comprising the steps of positioning the information surface of the container and an electromagnetic radiation source relative to each other, and arranging said data on the information surface by selective activation of said electromagnetic radiation colorable material by said electromagnetic radiation source,”: 
“wherein the electromagnetic radiation colorable material comprises a radiation-absorbing pigment that makes is possible to absorb the electromagnetic radiation efficiently resulting in an accelerated coloring of the electromagnetic radiation colorable material”: ‘031 differs regarding the use of a pigment.  
“wherein the positioning of the electromagnetic radiation source is controlled from a database comprising said data”: ‘031 differs regarding the step of controlling the positioning of the radiation source by a database.  
“wherein the data is arranged such as to be non-erasable when exposed to repeated chemical treatments with chemicals for fixing and coloring tissue cells.”: The data of ‘031 would be non-erasable to repeated chemical treatments.  
As stated, ‘031 differs from the instant claim regarding the radiation colorable material, the pigment and the database.  
‘514 (Feng) discloses a method for obtaining light and dark marks on a colored plastic article (Abstract) that for claim 1 includes the following limitations: 
“wherein the entire container is manufactured from an electromagnetic radiation colorable material,”: ‘514 discloses a material composition for obtaining both light and dark laser marks on a single plastic article (col. 3 lines 8-11).  For claim 1, ‘514 discloses using laser energy absorbing additives such as carbon black, graphite, zirconium silicates, calcium silicates, zeolite, cordierite, mica, kaolin and talc (col. 4 lines 39-45).  These plastic articles are molded, extruded or formed by any known conventional method where the plastic articles comprise resin, laser energy absorbing additives (such as those listed above) and coloring agents (col. 4 lines 27-38).
“wherein the electromagnetic radiation colorable material comprises a radiation-absorbing pigment that makes is possible to absorb the electromagnetic radiation efficiently resulting in an accelerated coloring of the electromagnetic radiation colorable material”:  ‘514 discloses using a pigment such as carbon black (col. 4 lines 30-45).  
“wherein the positioning of the electromagnetic radiation source is controlled from a database comprising said data”:  ‘514 discloses that the laser is controlled by a computer (col. 6 lines 52-61) that would include the data to be placed on the polymer article. 
This marking would be impervious to repeated chemical treatments.  Therefore, it would have been obvious for one of ordinary skill in the art to employ the polymer and laser energy absorbing additives suggested by ‘514 within ‘031 in order to make markings onto the cassette.  The suggestion for doing so at the time would have been in order to produce a custom design of light, dark and/or colored laser marks on plastics (col. 3 lines 31-39). 
For claim 1, ‘031 does not explicitly disclose that the cartridge is made of polyacetal. 
For claim 1, '514 further discloses that this can be used for a number of polymers such as polyacetals (col. 8 lines 5-21).  Furthermore, ‘514 discloses using laser energy absorbing additives such as carbon black, graphite, zirconium silicates, calcium silicates, zeolite, cordierite, mica, kaolin and talc (col. 4 lines 39-45).  These materials are also radiation-absorbing material.  
Therefore, it would have been obvious for one of ordinary skill in the art to employ the polyacetal and laser energy absorbing additives suggested by ‘514 within ‘031 in order to make markings onto the cassette.  The suggestion for doing so at the time would have been in order to produce a custom design of light, dark and/or colored laser marks on plastics (col. 3 lines 31-39). 

Claim 10 is similar to claim 1 except for the following limitations: 
“providing said container with a tissue material”:’031 discloses the step of providing a tissue sample ([0003]).  
“exposing both the tissue and the container to diverse chemicals in order to for instance fix and color the cells in the tissue”: ‘031 discloses the step of exposing the tissue and container to chemicals in order to fix and color/stain the tissue ([0002]; see also US 5,080,869 which has been incorporated by reference into ‘031).  
The newly added limitation of claim 1 is taught by the combined references as discussed in the rejection of claim 1.  
For claim 3, ‘031 discloses a cover (cover 12) that is being interpreted as the releasable closing member of the instant application ([0021]; [0025]).  Furthermore, this cover includes vents (vents 35) that are used to permit the flow of fluids during processing ([0025]).  Finally, it should be noted that the vents are being broadly interpreted as the grating of the instant application.  
For claim 4, ‘031 discloses the step of bringing the cassette in contact with solvents such as ethanol xylene and formaldehyde (see [0002]; see also US 5,080,869 which has been incorporated by reference into ‘031).  
For claim 5, ‘031 discloses contacting the cassette with molten paraffin ([0002]; see also US 5,080,869 which has been incorporated by reference into ‘031).  
‘031 differs from the instant claim regarding the step of using polyacetal for the cassette.  
For claim 6, '514 further discloses that this can be used for a number of polymers such as polyacetals (col. 8 lines 5-21).  
Therefore, it would have been obvious for one of ordinary skill in the art to employ the polyacetal and laser energy absorbing additives suggested by ‘514 within ‘031 in order to make markings onto the cassette.  The suggestion for doing so at the time would have been in order to produce a custom design of light, dark and/or colored laser marks on plastics (col. 3 lines 31-39). 
‘031 differs from the instant claim regarding the type of laser used for etching. 
For claim 7, '514 discloses using a pulsed laser such as a Nd:YAG laser (col. 3 line 63 - col. 4 line 15), to make the markings on the plastic article.
Therefore, it would have been obvious for one of ordinary skill in the art to employ the polyacetal and laser energy absorbing additives suggested by ‘514 within ‘031 in order to make markings onto the cassette.  The suggestion for doing so at the time would have been in order to produce a custom design of light, dark and/or colored laser marks on plastics (col. 3 lines 31-39). 
For claim 8, ‘031 discloses that information surface is provided across the entire container (Fig. 3).  
For claim 11, ‘031 discloses the step of slicing the tissues ([0002]) that would be used for a microscope.  

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCormick (US 2005/0112031 A1 – hereafter ‘031) in view of Feng et al. (US 5,977,514 A – hereafter ‘514) and in further view of Heninger (US 5,128,528) (will be referred to as ‘528).
Modified ‘031 (McCormick) differs from the instant claim regarding a reference. 
For claim 2, ‘528 (Heninger) discloses using a reference marker (marker 44) that is used to compare the distances between a reference mark and information dots (col. 7 lines 49-51) where the interpretation of this measured data corresponds to a selected symbology system (col. 8 lines 5-12).  While not being applied to the etching or coloration of a bar code, the use of a reference mark to position a laser or camera is an art recognized technique for being able to automate a bar code maker, such as that disclosed by ‘329.  Therefore, it would have been obvious for one of ordinary skill in the art to employ the reference mark suggested by ‘528 within the patch laser marking of modified '031 in order to provide a guide for the laser etcher as to the positioning of the label.  The suggestion for doing so at the time would have been in order to accurately position the laser for etching the color zones.  

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCormick (US 2005/0112031 A1 – hereafter ‘031) in view of Feng et al. (US 5,977,514 A – hereafter ‘514) and in further view of Wessels et al. (US 2002/0077380 A1 - hereafter referred to as '380).
Modified ‘031 differs from the instant claim regarding antimony trioxide.  
‘380 discloses a polymer composition that uses an additive for making dark laser markings (Abstract) that for claim 19 include adding antimony trioxide within in a polymer ([0022]; [0021]).   
Therefore, it would have been obvious to one of ordinary skill in the art to employ the dye suggested by ‘380 within modified '031 in order to color the tray.  The suggestion for doing so at the time would have been in order to provide a polymer composition with good laser writability ([0020]).    


Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument in the second paragraph on page 6 regarding McCormick not teaching the step of using the colorable material, this is not found persuasive as this is taught by Feng. 
Applicant’s argument in the fourth paragraph on page 6 through the top of page 8 argues that Feng teaches away from the claimed method of the instant application.  It appears applicant’s arguments has the following arguments for why Feng teaches away: 
a.  That the first embodiment of Feng that uses mica also uses a thermoplastic resin that foams and chars and therefore one of ordinary skill in the art would not use this with polyacetal or an acetal copolymer.  
b. The second embodiment of Feng uses a laser energy absorbing additive that is preferably carbon black.  
c. That polyacetal is just one in a long list of polymers and that the second mechanism does not rely on foaming and charring which therefore this limits the additive to carbon black which is on that can decompose and vaporize. 
d. Applicant mentions that while Feng mentions other additives, the second embodiment clearly delineates carbon black.  
While it is true that Feng uses a thermoplastic resin that can foam and char, Feng clearly states that polyacetal is one of the polymers and that the list of additives can be used within the methods of the disclosed invention (col. 4 lines 39-42).  Furthermore, applicant’s statement that one of ordinary skill in the art would not combine the polymer and colorants of Feng to make the claimed invention are not found persuasive as applicant has not provided any evidence or teaching away within Feng or McCormick.  
For point b), while the second embodiment of Feng has a preferred laser energy absorbing additive, this is not a teaching away.  Moreover, Feng discloses that these additives may be used in any embodiment (col. 4 lines 39-42). See also MPEP §2123 II. 
For point c), while Feng discloses a long list of polymers, this does not render the claimed invention non-obvious since a) these are clearly taught by Feng and b) all these polymers are conventional and well-known within the polymer and biological arts and would have been obvious for one of ordinary skill in the art to try to make a tissue cassette.  
Furthermore, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”Id. at ___, 82 USPQ2d at 1396.
Applicant’s point d) mischaracterizes the reference and the citation leaves out lines 39-42 in column 4.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the claims stand rejected.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799